t c summary opinion united_states tax_court robert ruiz petitioner v commissioner of internal revenue respondent docket no 16519-07s filed date robert ruiz pro_se nathan c johnston and jordan musen for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year the deficiency is solely attributable to respondent’s disallowance of certain deductions we consider whether petitioner is entitled to certain job-related deductions claimed on schedule a itemized_deductions of his tax_return background petitioner resided in california at the time his petition was filed during petitioner was a high school mathematics teacher in the los angeles unified school district as part of his official duties he also coached the girls’ softball team which was an official school program the school system provided a dollar_figure budget for the softball program which did not cover all of its expenses for the program petitioner used the dollar_figure to purchase the catcher’s equipment and safety items such as batting helmets the students were financially unable to purchase uniforms and equipment to make up the shortfall petitioner and other staff members purchased and donated various equipment and other items for the team and team members petitioner purchased and donated uniforms for the team at a cost of dollar_figure in addition petitioner purchased other item sec_2respondent conceded that petitioner is entitled to a dollar_figure deduction for the preparation of his tax_return including balls bats practice tees and related softball equipment for a total of dollar_figure in addition to the equipment for the softball team petitioner purchased dollar_figure of supplies including a bookcase dvds and electronic materials that were needed to teach mathematics in the high school classroom in connection with the softball activity petitioner other staff members and parents would pitch in to purchase food for the team after a game typically the food was provided after all-day tournaments during petitioner paid dollar_figure for food and related items for the team members after games both at petitioner’s school grounds and at other school teams’ grounds petitioner paid union dues of dollar_figure during the school system was a union shop and petitioner was a union member petitioner claimed dollar_figure for business automobile mileage and dollar_figure for parking fees during at trial petitioner conceded the deduction for dollar_figure in parking fees with respect to the dollar_figure claimed for automobile mileage petitioner maintained a log reflecting the total miles for each month of along with a breakdown of the distances and the places to which he drove the mileage consisted of to a limited extent driving his automobile to games when the school_bus was not available and more often transporting team members from the game sites to their homes which was necessary because it was late in the evening and there were safety issues that dictated that the team members be accompanied home none of petitioner’s expenditures in connection with his coaching and teaching were reimbursed by the school district discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner petitioner bears the burden of showing entitlement to the disallowed deductions and no question was raised in this case about whether the burden was shifted to respondent see sec_7491 with respect to the items in dispute respondent determined that petitioner failed to substantiate or to show the employee business_purpose of certain claimed expenditures sec_162 sec_212 taxpayers are required to maintain records sufficient to permit the verification of income and expenses sec_6001 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to fully substantiate the precise amount of the deduction the court may estimate the amount of the deductible expense and allow a deduction to that extent 39_f2d_540 2d cir such estimates are to be made bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making id pincite for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 petitioner was a mathematics teacher and girls’ softball coach in the los angeles high school system the system provided supplies and a limited budget for the athletic program the supplies and budget provided were insufficient to minimally operate the athletic program or for petitioner to properly teach mathematics petitioner purchased supplies and athletic equipment that were used in teaching and for the athletic program when petitioner left his teaching and coaching position at that school he left all of the unused equipment and supplies petitioner used his automobile in support of the athletic program and claimed the mileage at the rate prescribed by respondent petitioner also claimed the cost of meals provided to softball team members after the games finally petitioner claimed amounts for professional subscriptions union dues and tax_return preparation the total amount claimed for all of the above-described items for was dollar_figure petitioner reduced that amount by dollar_figure to dollar_figure to account for the 2-percent threshold on employee job expenses when claimed as an itemized_deduction on schedule a respondent disallowed the entire deduction initially we point out that respondent conceded that petitioner is entitled to dollar_figure for the preparation of his income_tax return we hold that petitioner’s union dues of dollar_figure are deductible petitioner also claimed dollar_figure for professional subscriptions but he did not provide substantiation or pursue this matter at trial accordingly petitioner is not entitled to the dollar_figure deduction overall petitioner sufficiently substantiated the purchase of dollar_figure of items used for teaching mathematics and operating the softball program petitioner was not reimbursed for any of these items and they were ordinary and necessary to the basic operation of the educational and sports programs accordingly petitioner is entitled to claim subject_to the 2-percent threshold an itemized_deduction of dollar_figure petitioner also substantiated dollar_figure for food and related items for the team members after games with respect to these expenditures it was not necessary to the operation of the softball program that banquets be held following games we compliment petitioner’s generosity but must hold that he is not entitled to deduct these expenditures as they do not constitute ordinary and necessary expenses within the meaning of sec_162 concerning the softball program petitioner claimed dollar_figure for mileage in connection with attending seminars petitioner also claimed dollar_figure for parking fees but he has conceded that item the substantiation of the use of listed_property such as an automobile is subject_to more rigorous requirements and is not allowable without adequate_records see sec_274 sec_280f in that regard petitioner provided a log that reflects his mileage to and from various softball games and events and the mileage connected with driving softball team members home after games and practice on account of safety precautions because the games and events were repetitive petitioner was able to show the round trip mileage to each location then account for the trips to each location on a month-by-month basis with respect to the daily mileage connected with driving team members home after practice and local games petitioner’s methodology was less exact making it difficult to ascertain the correctness of the mileage claimed overall petitioner’s log reflected over big_number miles for which converted at the standard mileage rates to an dollar_figure deduction claimed for almost big_number of the more than big_number miles claimed for were connected with the daily driving of team members to their homes in the final analysis petitioner’s substantiation is sufficient to permit the allowance of big_number miles that were ordinary and necessary business miles we further hold that big_number of the miles were driven before date and the remaining big_number were driven after date accordingly we hold that petitioner is entitled to deduct dollar_figure for business mileage during to reflect the foregoing decision will be entered under rule 3mileage before date has a 5-cent standard mileage rate whereas mileage after date has a 5-cent standard mileage rate
